THE COURT.
The facts and issues presented in this proceeding are substantially similar to those involved in Caminetti v. Superior Court, S. F. 16479 (ante, p. 838 [108 Pac. (2d) 911]), this day decided. For the reasons therein advanced and upon the authority thereof, let peremptory writs of prohibition and mandate issue respectively restraining the respondent Superior Court from taking any further steps or proceedings in the conservatorship proceeding pending therein, and directing it to transfer the same to the Superior Court in and for the County of Los Angeles.
Gibson, C. J., did not participate in the decision.